PER CURIAM.
■Upon motion to withdraw filed by counsel pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), the court permitted defendant Sear-cy to submit a statement with grounds in support of his appeal. This court has considered the defendant’s subsequently filed statement containing his challenges to the sufficiency of the identification and to the sufficiency of the evidence pertaining to the sexual battery charge and finds no merit in the appeal. Accordingly, we affirm the adjudication and sentence.
Affirmed.